Name: Council Regulation (EU) 2017/400 of 7 March 2017 amending Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic
 Type: Regulation
 Subject Matter: Africa;  international trade;  international affairs;  international security;  defence
 Date Published: nan

 9.3.2017 EN Official Journal of the European Union L 63/1 COUNCIL REGULATION (EU) 2017/400 of 7 March 2017 amending Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) No 224/2014 (2) gives effect to certain measures provided for in Decision 2013/798/CFSP. (2) Decision 2013/798/CFSP provides for an arms embargo against the Central African Republic and the freezing of funds and economic resources of certain persons engaging in or providing support for acts that undermine the peace, stability or security of the Central African Republic. (3) On 27 January 2017 the United Nations Security Council adopted Resolution 2339 (2017) amending the designation criteria for the asset freeze. The Council adopted Decision (CFSP) 2017/412 (3) amending Decision 2013/798/CFSP to give effect to UNSCR 2339 (2017). (4) This measure falls within the scope of the Treaty and regulatory action at the level of the Union is therefore necessary in order to implement it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (5) Regulation (EU) No 224/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 224/2014 is amended as follows: (1) in Article 3, point (c) is replaced by the following: (c) related to supplies of non-lethal equipment and provision of assistance, including operational and non-operational training to the Central African Republic security forces, including State civilian law enforcement institutions, intended solely for support of or use in the Central African Republic process of Security Sector Reform ( SSR ), in coordination with Minusca, provided that they have been notified in advance to the Sanctions Committee.; (2) Article 5(3) is replaced by the following: 3. Annex I shall include natural or legal persons, entities and bodies identified by the Sanctions Committee as: (a) engaging in or providing support for acts that undermine the peace, stability or security of the Central African Republic, including acts that threaten or impede the stabilization and reconciliation process or that fuel violence; (b) acting in violation of the arms embargo established in paragraph 54 of UNSCR 2127 (2013), or having directly or indirectly supplied, sold, or transferred to armed groups or criminal networks in the Central African Republic, or having been the recipient of arms or any related materiel, or any technical advice, training, or assistance, including financing and financial assistance, related to violent activities of armed groups or criminal networks in the Central African Republic; (c) being involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the Central African Republic, including, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; (d) being involved in planning, directing, or committing acts involving sexual and gender-based violence in the Central African Republic; (e) recruiting or using children in armed conflict in the Central African Republic, in violation of applicable international law; (f) providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold and wildlife, as well as wildlife products, in or from the Central African Republic; (g) obstructing the delivery of humanitarian assistance to the Central African Republic, or access to, or distribution of, humanitarian assistance in the Central African Republic; (h) being involved in planning, directing, sponsoring, or conducting attacks against United Nations missions or international security presences, including Minusca, the Union missions and the French operations which support them; (i) being leaders of an entity designated by the Sanctions Committee, or having provided support to, or having acted for or on behalf of or at the direction of, a person, entity or body designated by the Sanctions Committee, or an entity owned or controlled by a designated person, entity or body.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2017. For the Council The President L. GRECH (1) OJ L 352, 24.12.2013, p. 51. (2) Council Regulation (EU) No 224/2014 of 10 March 2014 concerning restrictive measures in view of the situation in the Central African Republic (OJ L 70, 11.3.2014, p. 1). (3) Council Decision (CFSP) 2017/412 of 7 March 2017 amending Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic (see page 102 of this Official Journal).